Electronically Filed
                                                         Supreme Court
                                                         SCWC-12-0000838
                                                         16-JUL-2015
                                                         08:41 AM
                          SCWC-12-0000838


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


         STATE OF HAWAI'I, Respondent/Plaintiff-Appellee,


                                 vs.


    ELUJINO V. ALVAREZ, III, Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (CAAP-12-0000838; CR. NO. 11-1-0216)


       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Petitioner/Defendant-Appellant Elujino V. Alavarez,

III’s application for writ of certiorari filed on June 5, 2015,

is hereby accepted and will be scheduled for oral argument.        The

parties will be notified by the appellate clerk regarding

scheduling.

          DATED:   Honolulu, Hawai'i, July 16, 2015.

Brian J. De Lima              /s/ Mark E. Recktenwald

and Justin P. Haspe

for petitioner
               /s/ Paula A. Nakayama


                              /s/ Sabrina S. McKenna


                              /s/ Richard W. Pollack


                              /s/ Michael D. Wilson